Citation Nr: 1045799	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO. 05-29 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence was received to reopen the 
claim for entitlement to service connection for a back disorder, 
claimed as low back arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from May 1971 to August 1971.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of the Houston, Texas, 
Regional Office (RO).

In September 2008, the Veteran raised the claim for entitlement 
to special monthly compensation for aid and attendance. The 
claim was denied by way of the January 2009 rating decision, 
which was not appealed. However, in April 2009, the Veteran 
submitted a statement indicating reasons why he should be 
entitled to aid and attendance. There was no suggestion of 
disagreement with the January 2009 decision, but there is an 
indication that the Veteran wished to continue pursuing the 
claim. This matter is REFERRED for clarification and appropriate 
action.

The Board also notes that the Veteran did file a timely notice of 
disagreement with the July 2008 rating relating to his service-
connected posttraumatic stress disorder (PTSD). A Statement of 
the Case (SOC) was issued in July 2009, but the Veteran did not 
perfect the appeal with a VA Form 9 or other statement that can 
be construed as a substantive appeal. As such, this issue is not 
within the Board's jurisdiction and will not be further 
addressed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.


REMAND

The Veteran seeks to reopen his claim for service connection for 
a back disorder, claimed as low back arthritis. This claim was 
originally denied in the July 1971 rating decision. The Veteran 
did not appeal this denial. He filed a claim in August 2003again 
seeking service connection for a back disorder. In particular, he 
claims that he has a current back disability due to in-service 
aggravation of a preexisting back disability. See March 2010 
hearing testimony, generally.

A claim that has been denied, and not appealed, will not be 
reopened and considered on the same factual basis. 38 U.S.C.A. §§ 
7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a) (2010). The exception to this rule provides that if new 
and material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim. 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2010). 

New evidence means existing evidence not previously submitted to 
agency decision makers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to substantiate 
the claim. New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim. 38 
C.F.R. § 3.156(a) (2010). New evidence will be presumed credible 
solely for the purpose of determining whether the claim has been 
reopened. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required to 
award the claim. Evans v. Brown, 
9 Vet. App. 273 (1996). However, the specified bases for the last 
final disallowance must be considered in determining whether the 
newly submitted evidence is probative. Id. Such evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for that last final 
disallowance. Id.

Notice

Under 38 C.F.R. § 3.159(b), VA has an obligation to notify the 
Veteran of the medical and lay evidence necessary to establish 
his claim. A review of the claims folder reveals that, in this 
case, the Veteran was afforded no such notice. The only notice 
letter sent with regard to this claim was in September 2003, and 
it provided only the elements for service connection under 
38 C.F.R. § 3.303. There was no statement of the evidence 
necessary to establish a claim on the basis of aggravation, and 
there was no statement of the evidence necessary to reopen a 
previously denied claim. The September 2003 is clearly deficient. 
Also, under Kent v. Nicholson, 
20 Vet. App. 1 (2006), there are new VA notice requirements for 
new and material evidence claims. In particular, under Kent, VA 
must notify the Veteran of the elements of his claim and of the 
definition of "new and material evidence." 
Kent also requires that VA give the Veteran notice of precisely 
what evidence is necessary to reopen the claim, depending upon 
the basis of the previous denial. The September 2003 letter does 
not satisfy the requirements of Kent. Also, during the pendency 
of this appeal the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which placed two additional 
duties upon the VA. Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award. The notice 
provided to the Veteran in this case is also not in conformity 
with the Court's Dingess decision. While the Board regrets the 
delay, in order to ensure that the Veteran's due process rights 
are met, this matter must be remanded for proper notice under 38 
C.F.R. § 3.159(b)(1), including corrective notice under both Kent 
and Dingess.

Service Treatment Records and Social Security Records

Under 38 C.F.R. § 3.159(c)(2), VA has a duty to assist the 
Veteran in obtaining relevant evidence in the possession of a 
Federal department or agency, which includes both service 
treatment records and records in the possession of the Social 
Security Administration.

The Veteran contends that he injured his back during his tour in 
the Republic of Vietnam and was hospitalized there from July 30, 
1968, into August 1968. 
See October 2003 statement and hearing transcript at page 9. A 
review of his service treatment records reveals several instances 
of treatment for back pain and tenderness. There is a notation 
that he was admitted for observation related to back pain on July 
24, presumably in 1968. There is a narrative discharge summary 
showing that the Veteran was admitted on July 30, 1968 and 
discharged on August 8, 1968, also noting that he was discharged 
to duty with a profile and recommendation of change in 
assignment. The actual clinical records related to his hospital 
stay, however, seem to be missing from the record. These records 
are in the control of a Federal department or agency, thus fall 
within the 
38 C.F.R. § 3.159(c)(2) duty to assist. This matter must be 
remanded so that these records may be sought and associated with 
the claims folder, if possible.

Also, in a May 2008 statement, the Veteran noted that he receives 
$587.00 per month from the Social Security Administration. There 
is no evidence in the record that VA attempted to obtain any 
relevant records related to a Social Security disability claim. 
These records also fall within the § 3.159(c)(2) duty to assist, 
thus, a remand is required for this purpose as well.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to notify 
the Veteran, including issuing corrective 
notice that addresses the elements of a claim 
to reopen a previously decided claim, and 
that is fully compliant with 38 C.F.R. § 
3.159(b) (2010), Kent v. Nicholson, 20 Vet. 
App. 1 (2006), and Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2. Ensure that VA has met its duty to assist 
under 38 C.F.R. § 3.159(c)(2), by obtaining 
all missing service treatment records, 
including clinical records of the Veteran's 
hospital stay from July 30, 1968, to August 
8, 1968, during his tour in the Republic of 
Vietnam. 

Associate all records obtained with the 
claims folder, as well as any negative reply 
to a request for records. Should the records 
be deemed lost or destroyed, the Veteran must 
be afforded notice compliant with 38 C.F.R. 
§ 3.159(e).

3. Ensure that VA has met its duty to assist 
under 38 C.F.R. § 3.159(c)(2), by obtaining 
any relevant, non-duplicative records from 
the Social Security Administration. 

Associate all records obtained with the 
claims folder, as well as any negative reply 
to a request for records. Should the records 
be deemed lost or destroyed, the Veteran must 
be afforded notice compliant with 38 C.F.R. 
§ 3.159(e).

4. Readjudicate the Veteran's claim. If the 
benefits sought on appeal remain denied, the 
Veteran and his accredited representative 
should be issued a supplemental statement of 
the case (SSOC) and given a reasonable 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009).



